Cordy, J.
(concurring). I concur in the court’s conclusion that *562the warrantless search of the automobile in this case was permissible. And I agree that when the police objectively have probable cause to search an automobile stopped in a public place, the mere fact that they had opportunity in advance of the search to obtain a warrant does not require them to do so. That is, “no more exigent circumstances are required by art. 14 [of the Massachusetts Declaration of Rights] beyond the inherent mobility of an automobile itself to justify a warrantless search of the vehicle.” Commonwealth v. Motta, 424 Mass. 117, 124 (1997). However, I write in concurrence because I differ with the court’s opinion insofar as it requires that any delay between the police objectively having probable cause and their execution of the search have a “reasonable basis” in the furtherance of the investigation. This requirement undercuts the Federal jurisprudence on the subject that we accepted as our own in Commonwealth v. Motta, supra. It also adds a wrinkle to the automobile exception that has been eliminated from the constitutional jurisprudence on which the automobile exception relies, and opens the door to unnecessary litigation over a new standard which will now apply to the timing of automobile searches occurring in the Commonwealth. The measuring of the reasonableness of investigative delay is not an area where the court has expertise, and will plainly involve judges in second-guessing the actions of investigators based on an unexplained standard.
The reasonable basis test adopted by the court appears to derive from the “plain and ample” opportunity language first mentioned by this court more than twenty-five years ago in Commonwealth v. Bongarzone, 390 Mass. 326, 351 (1983). That language is drawn from United States v. Newbourn, 600 F.2d 452, 457 (4th Cir. 1979), and is rooted in the (now abandoned) requirement that the government demonstrate a particular exigency necessitating an immediate search of the vehicle. See Chambers v Maroney, 399 U.S. 42, 50-52 (1970) (automobile exception based on government’s ability to demonstrate “fleeting” opportunity to search vehicle). Indeed, the United States Court of Appeals for the Fourth Circuit cited the Chambers decision when it propounded the concept of a “plain and ample” opportunity in United States v. Newbourn, supra (“If, under Chambers, an opportunity to obtain a search warrant prior to *563the seizure of an automobile invalidates its search, the opportunity must be plain and ample”).1
The “plain and ample” opportunity language is no longer relevant to automobile search jurisprudence.2 Since Chambers, the United States Supreme Court has definitively (and repeatedly) held that the automobile exception applies even when there is no exigency beyond the car’s inherent mobility, that is, even when there is a plain and ample opportunity to obtain a warrant. In United States v. Ross, 456 U.S. 798, 809 (1982), the Court held that a warrantless vehicle search is proper as long as police officers have probable cause to search the vehicle, “even though a warrant has not actually been obtained.” The Court later clarified that the automobile exception does not have a separate exigency requirement, and that it applies as long as the vehicle is “readily mobile” and officers have probable cause to believe the vehicle contains contraband. Pennsylvania v. Labron, 518 U.S. 938, 940 (1996). Finally, the Court reiterated that a finding of probable cause “alone satisfies the automobile exception to the Fourth Amendment’s warrant requirement,” Maryland v. Dyson, 527 U.S. 465, 467 (1999) (per curiam), and that “a separate finding of exigency in addition to a finding of probable cause is squarely contrary to our holdings in Ross and Labron.” Id.3
Following the Supreme Court, Federal Courts of Appeals have uniformly concluded that in reviewing an automobile search, there is no continuing need to analyze whether officers had an opportunity to obtain a warrant. “[T]he agents’ time and oppor*564tunity to obtain a warrant are irrelevant, as constitutional analysis ends with finding probable cause.” United States v. Crabb, 952 F.2d 1245, 1246 (10th Cir. 1992) (automobile exception applies although officers did not obtain search warrant for parked U-Haul rental truck during multiple-hour opportunity). See United States v. Howard, 489 F.3d 484, 495 (2d Cir. 2007) (automobile exception applies even though officers had up to sixteen hours to request warrant); United States v. Watts, 329 F.3d 1282, 1285-1286 (11th Cir. 2003) (no warrant required to search parked vehicle even though officers sought and received warrant to search adjacent house).
While it appears that no State or Federal jurisdiction continues to apply the “plain and ample” opportunity test to determine whether the police are required to get a search warrant, the court’s opinion reanimates it in the form of a “reasonable basis” test.4 Specifically, the court holds that if the automobile search occurs after a delay from the time the police obtain probable cause, the Commonwealth is required to demonstrate that “as an objective matter” the police had a “reasonable basis to expect that delay would produce an[] additional benefit.” Ante at 559. If this cannot be shown, the failure to obtain a search warrant would be fatal to the search, presumably because without such a “reasonable basis,” there would be a “plain and ample opportunity” for the police to get a warrant, and the automobile exception to the warrant requirement would not apply. No other court has suggested that such a test or limitation applies to the search of motor vehicles stopped in a public place,5 and it is inconsistent with the *565Supreme Court jurisprudence we claim to follow. Commonwealth v. Motta, supra at 124 (we “have . . . followed the Supreme Court in the area of the automobile exception”; there is “no compelling reason why the automobile exception should come within th[e] special category where art. 14 and Fourth Amendment law diverge”).
Moreover, the court’s new “reasonable basis” test provides little guidance to officers in the field. How much of an additional benefit warrants what amount of delay? How certain does the additional benefit need to be? Police officers may not know the answer to these practical questions for years while the jurisprudence works itself out in the appellate courts. Such uncertainty is completely unjustified.
This is not to say that delays are never relevant in determining whether the search of an automobile is permissible. If a delay is too lengthy, the information relied on by the officers might become “stale and therefore insufficient to establish probable cause” to justify the search. Commonwealth v. Matias, 440 Mass. 787, 792 (2004). The “reasonable basis” test, on the other hand, implies that the automobile exception itself might no longer apply to readily mobile vehicles even if the officers still have probable cause to conduct a search. With this I disagree. Consequently, I concur only in the result that the court reaches today.

The dissenting justices continue to rely on this language, arguing that police “either have exigent circumstances . . . justifying a warrantless search ... or .. . they must get a warrant if there is a plain and ample opportunity to do so” (emphasis added). Post at 565-566.


Since United States v. Newbourn, 600 F.2d 452, 457 (4th Cir. 1979), which first used the phrase “plain and ample,” only one jurisdiction outside of Massachusetts has ever applied this test: Indiana. Murphy v. State, 499 N.E.2d 1077, 1082 (Ind. 1986).


In Maryland v. Dyson, 527 U.S. 465, 467 (1999), the United States Supreme Court reversed a decision of the Maryland Court of Special Appeals that had suppressed evidence seized in the warrantless search of an automobile because there was sufficient time after the police received an informant’s tip to obtain a warrant, that is, because “there was no exigency that prevented or even made it significantly difficult for the police to obtain a search warrant.” See id. at 466.


In its opinion, the court responds that its “reasonable basis” test is completely different and separate from the now lifeless “plain and ample” opportunity rule. See ante at 559-560. I do not see the distinction. The test presumes the viability of the “plain and ample” rule. Almost any claim that the police had a plain and ample opportunity to obtain a search warrant (and therefore engaged in an unconstitutional warrantless search) is readily convertible into a claim that the police should have obtained a search warrant because they had no reasonable basis to expect an additional investigative benefit sufficient to justify the delay. That is, the police had a plain and ample opportunity to obtain a warrant because there was no reasonable basis on which to delay the search.


One State, Maine, has analyzed officers’ delay for “reasonableness.” State v. Patten, 457 A.2d 806, 809 (Me. 1983). That case, however, was decided before the United States Supreme Court concluded that the automobile exception no longer rests solely on separate evidence of exigency. See Maryland v. Dyson, supra at 467; Pennsylvania v. Labron, 518 U.S. 938, 940 (1996).